TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2019



                                      NO. 03-17-00723-CV


       R. Thomas Franklin, former Executor of the Estate of O. C. Haley, Deceased;
                Grady L. Roberts, Jr.; and Edward L. Piña, Appellants

                                                v.

      Johanna Haley, Applicant and Executrix of the Estate of O. C. Haley, Deceased;
      Eccles & McIntosh, P.C., Attorneys for Independent Executrix, Johanna Haley;
            Texas State University; Texas State University Alumni Association;
                    and Texas State University Foundation, Appellees


         APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
                 BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
         DISMISSED ON APPELLANTS’ MOTION—OPINION BY JUSTICE TRIANA



This is an appeal from the orders signed by the trial court on August 3, 2017 and August 28,

2017. R. Thomas Franklin, former Executor of the Estate of O.C. Haley, Deceased; Grady L.

Roberts, Jr.; and Edward L. Pina have filed a motion to dismiss the appeal, and having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the motion and dismisses the appeal. Each party shall bear its own costs relating to this

appeal, both in this Court and in the court below.